Citation Nr: 1517331	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran had active service from May 1972 to December 1975.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that when a claimant makes a claim of service connection for psychiatric disability, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent clinical evidence of record establishes a current diagnosis of PTSD due to an in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's PTSD claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involves an intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which have not yet been decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

As noted above, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring PTSD diagnoses to conform to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, a VA psychiatrist or psychologist must confirm that the reported stressor is adequate to support a diagnosis of PTSD, the reported stressor must be consistent with the places, types, and circumstances of the veteran's service; and the veteran's symptoms should be related to the reported stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In a February 2012 statement the Veteran asserted that during service he spent several months in which he was assigned to a special operations squadron with the task of viewing "live films" of C-130 gunship bombing missions in the Republic of Vietnam.  The Veteran indicated that he was tasked with classifying whether the casualties shown in the films were either military or civilian casualties.  The Veteran indicated that he would essentially spend the whole day viewing the films.  After a period of 6 months or so the Veteran informed the command that he was no longer able to view the films and requested to be cross-trained in legal services.  In a December 1973 letter to his parents the Veteran essentially indicated that his job was "crazy" and "not fun" and that he was seeking another military job.

Service treatment records contain no findings of psychiatric disability and the Veteran has not asserted that he sought any such treatment during service.  The Veteran's DD 214 noted that he was a legal service specialist.  Few of the Veteran's personnel records are associated with the record.

In July 2011 a VA psychologist diagnosed the Veteran with PTSD, and in October 2014 a VA psychiatrist also indicated that the Veteran had PTSD.  Both VA examiners linked the Veteran's PTSD to his active service that involved watching the pictures and films concerning the Vietnam War bombing mission causalities.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for PTSD is warranted.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's claimed stressor, being subject to graphic, disturbing images during service, has been confirmed by the evidence of record.  As the record does not reflect clear and convincing evidence to the contrary, the Board finds that the occurrence of the claimed in-service stressors has been established for the purposes of 38 C.F.R. § 3.304(f).  Further, and as noted, VA examiners have linked the Veteran's PTSD to the verified in-service stressor.

As to whether an acquired psychiatric disability other than PTSD manifested in service or is otherwise related to service, the records does not reflect, nor does the Veteran contend, that he has an acquired psychiatric disorder other than PTSD that is related to his service.  While anxiety and depression have been diagnosed, such have not been linked to service, and similar symptoms have been recognized as being part and parcel of the Veteran's PTSD.

Consequently, the Board finds that service connection for PTSD, and this psychiatric condition only, is granted.






ORDER

Service connection for PTSD is granted.


REMAND

Based on the decision to grant the Veteran's claim of service connection for PTSD, the Board finds that the issue of entitlement to TDIU must be adjudicated by the AOJ prior to consideration by the Board.  Further, the Board observes that the evidence of record does not contain sufficient competent medical evidence to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should also request all VA medical records pertaining to treatment of the Veteran dated since October 24, 2014, and associate them with the record.

2.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA examination), arrange for such development.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


